DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1-3, 5, 7, 8 and 23 recite R being –(C2-C11 alkyl)-Si-O-(C1-C3 alkyl)3. This renders the claim unclear since it appears from the formula as currently written that the oxygen atom is tetravalent and the silicon atom is bivalent, which is not chemically possible. It appears as though the formula was intended to be written along the lines of –(C2-C11 alkyl)-Si-(O-C1-C3 alkyl)3, and such has been assumed for purposes of examination. If this is correct, the Examiner suggests Applicants amend the claim accordingly. The formula could alternatively be written as –(C2-C11 alkyl)-Si-(O-(C1-C3 alkyl))3.
	Claims 4, 6, 9-22 and 24-36 are likewise rejected due to their dependence from claims 1, 5 and 23.

	Claims 1, 4, 5, 9, 23 and 24 recite the compound of Formula (I) including a pair of Si-Si bonds in the polyhedron. However, the specification mentions the disclosure being directed to a polyhedral oligomeric silsesquioxane (POSS) at e.g. paragraphs [0021] and [0035]. POSS compounds typically contain a polyhedron formed by Si-O-Si linkages, as shown in the references discussed below. It is therefore not entirely clear if the compound of Formula (I) was intended to include all Si-O-Si linkages in the polyhedron or not. For purposes of examination, the compound of Formula (I) was assumed to include all Si-O-Si linkages since such is typical in the art for POSS compounds. If this assumption is correct, then the Examiner suggests Applicants amend the claims accordingly. If this assumption is not correct, then no amendment is necessary.

	Allowable Subject Matter

4.	Claims 1-36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

5.	The following is a statement of reasons for the indication of allowable subject matter:

Allen et al. (US 7,399,581 B2) discloses a compound comprising a polyhedral oligomeric silsesquioxane (POSS) having 8 Si atoms wherein each Si atom is substituted with a siloxy substituent where R1 and R2 can be methyl and R3 can be one of the recited substituents and includes either substituents Y1 and Y2, or Y3, wherein Y1 or Y2 can be hydrogen at structure (IIB) at the top of column 5 and col. 6, line 44 to col. 7, line 7.
	However, Allen et al. does not teach the compound of Formula (I) where R is –(C2-C11 alkyl)-Si-(O-C1-C3 alkyl)3.

	The publication “Amphiphilic Membranes Crosslinked and Reinforced by POSS” (hereinafter “the Isayeva et al. publication”) discloses a compound that can be used in forming a membrane comprising a polyhedral oligomeric silsesquioxane (POSS) having 8 Si atoms, wherein each Si is substituted with an OSi(CH3)2H substituent corresponding the instantly recited compound wherein each R is hydrogen at the abstract and Fig. 1(b).
However, the Isayeva et al. publication does not teach the compound of Formula (I) where R is –(C2-C11 alkyl)-Si-(O-C1-C3 alkyl)3.

	Kang et al. discloses a compound that can be used in forming an organic/inorganic membrane comprising a polyhedral oligomeric silsesquioxane (POSS) having 8 Si atoms, wherein each Si atom is substituted with hydrogen, an alkylsilyl group, or an L1-A group where L1 is one of the recited moieties at Chemical Formula 2 at the top of page 2 and paragraphs [0014]-[0020]. Kang et al. also teaches that the closed polyhedron may include at least one Si-O-Si bonds, and therefore encompasses compounds having Si-Si bonds in the closed polyhedron at paragraph [0015].
 	However, Kang et al. does not teach the compound of Formula (I) where R is either hydrogen or –(C2-C11 alkyl)-Si-(O-C1-C3 alkyl)3.

	Japanese Patent Application Publication JP 2012-187452 discloses a compound that can be used in forming as membrane comprising a polyhedral oligomeric silsesquioxane (POSS) having 8 Si atoms, wherein each Si atom is substituted with hydrogen or -O- at Figure 1, the English language abstract and page 2, lines 10-14 of the English language machine translation.
	However, JP ‘452 does not teach the compound of Formula (I) where R is either hydrogen or –(C2-C11 alkyl)-Si-(O-C1-C3 alkyl)3.

	With regard to claims 1-4, the prior art made of record does not teach or fairly suggest the compound of Formula (I) wherein each R is hydrogen or –(C2-C11 alkyl)-Si-(O-C1-C3 alkyl)3, wherein the ratio of hydrogen to –(C2-C11 alkyl)-Si-(O-C1-C3 alkyl)3 is 1:3, 1:1 or 3:1.

With regard to claims 5-22, the prior art made of record does not teach or fairly suggest the organic-inorganic hybrid membrane of claim 5 comprising the compound of Formula (I) wherein each R is hydrogen or –(C2-C11 alkyl)-Si-(O-C1-C3 alkyl)3, wherein the ratio of hydrogen to –(C2-C11 alkyl)-Si-(O-C1-C3 alkyl)3 is 1:3, 1:1 or 3:1, vinylmethylsiloxane terpolymers, and silanol functional polymer.

With regard to claims 23-36, the prior art made of record does not teach or fairly suggest the method of claim 23 including providing an organic-inorganic hybrid membrane comprising the compound of Formula (I) wherein each R is hydrogen or –(C2-C11 alkyl)-Si-(O-C1-C3 alkyl)3, wherein the ratio of hydrogen to –(C2-C11 alkyl)-Si-(O-C1-C3 alkyl)3 is 1:3, 1:1 or 3:1, vinylmethylsiloxane terpolymers, and silanol functional polymer.

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Sammons et al. (see especially Fig. 1 and the abstract) and Joo et al. (see especially Fig. 9, the abstract, and paragraphs [0054]-[0063]) references disclose similar substituted polyhedral oligomeric silsesquioxanes (POSS) having 8 Si atoms.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
October 17, 2022